PER CURIAM
Following a jury trial, Jonathon Varvil ("Defendant") was convicted of five counts of statutory sodomy and one count of child molestation. Defendant was sentenced to a total of 140 years in Missouri Department of Corrections ("DOC"), five 25 year terms for the statutory sodomy counts and one 15 year term for the child molestation count, all terms to run consecutively. Defendant raises six points on appeal. We have reviewed the briefs of the parties, the record on appeal, and the oral argument before this court. Under our standards of review, we conclude the trial court did not err. We deny Defendant's six points on appeal. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).